Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Rodd Naquin Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408
Notice of Judgment and Disposition (225) 382-3000

May 20, 2022

Docket Number: 2022 - CW - 0208

IN RE: Atakapa Indian de creole Nation Also Known as "Tribe
of Moses" Express Spendthrift Trust

versus
To: Edward Moses Warren Wallace Wingerter Jr
2900 Westfork Drive Suite 4¢ One Galleria Blvd.
Baton Rouge, LA 70827 Suite 1830
moseslawfirm@icloud.com Metairie, LA 70001

Hon. Donald R. Johnson
300 North Boulevard

8th Floor

Baton Rouge, LA 70801

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

IN RE: ATAKAPA INDIAN DE NO. 2022 CW 0208
CREOLE NATION ALSO KNOWN AS
"TRIBE OF MOSES" EXPRESS MAY 20, 2022

SPENDTHRIFT TRUST

 

In Re: Trust Protector (Edward Moses, Jr.), applying for
Supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 713366.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT GRANTED. “It is well settled under our jurisprudence
that a judgment which has been signed cannot be altered,
amended, or revised by the judge who rendered the same, except
in the manner provided by law. The trial judge cannot, on his
own motion or on the motion of any party, change a judgment
which has been so signed, notwithstanding it was signed in
error.” Bourgeois v. Kost, 2002-2785 (La. 5/20/03), 846 So.2d
692, 696. We find that the January 7, 2022 order of the district
court that vacated its December 8, 2021 judgment making two
other judgments executory is an absolute nullity. Id.
Accordingly, we vacate the January 7, 2022 order.

JMM

WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT